In a proceeding to enjoin the Board of Elections and the "Inspectors of Election and Clerks * * * from preparing and distributing polling lists of those individuals who have voted at the forthcoming Democratic primary to be held on September 8, 1977 for the benefit of any candidate for the office of County Executive”, the appeal, as limited by appellants’ brief, is from so much of an order and judgment (one paper) of the Supreme Court, Nassau County, dated September 6, 1977, as dismissed the petition. Order and judgment affirmed insofar as appealed from, without costs or disbursements. We note that the Board of Elections, in its letter to the election inspectors, has specifically directed that the lists be made equally available to all candidates. Latham, J. P., Damiani, Rabin, Shapiro and Mollen, JJ., concur.